If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re REV, Minor.                                                     October 20, 2022

                                                                      No. 360817
                                                                      Osceola Circuit Court
                                                                      Family Division
                                                                      LC No. 2021-000020-AD


Before: MARKEY, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

        Respondent-father appeals by right the trial court’s order terminating his parental rights to
the minor child, REV, under the Michigan Adoption Code (MAC), MCL 710.21 et seq. REV was
born out of wedlock, and her mother released her parental rights to the child and consented to an
adoption through interested-party Bethany Christian Services (Bethany), a licensed Michigan
adoption agency. Mother petitioned the trial court for a hearing to identify respondent as REV’s
father and to determine or terminate his parental rights. Respondent refused to voluntarily
relinquish his parental rights to REV and sought custody of the child. After numerous proceedings,
including a hearing on remand from this Court, respondent’s parental rights were ultimately
terminated. In light of errors by the trial court with respect to evidentiary standards, we are
compelled to reverse and remand for further proceedings.



                                I. STATUTORY FRAMEWORK

       To provide context to and a better understanding of the factual and procedural history of
the case, we begin with an overview of the relevant statutory framework. In general, under the
MAC, “if a child is born out of wedlock and the release or consent of the biological father cannot
be obtained, the child shall not be placed for adoption until the parental rights of the father are
terminated by the court as provided in section 37 or 39 of this chapter[.]” MCL 710.31(1). MCL
710.36(1) provides:

              (1) If a child is claimed to be born out of wedlock and the mother executes
       or proposes to execute a release or consent relinquishing her rights to the child . . .,
       and the release or consent of the natural father cannot be obtained, the judge shall


                                                 -1-
       hold a hearing as soon as practical to determine whether the child was born out of
       wedlock, to determine the identity of the father, and to determine or terminate the
       rights of the father as provided in this section and sections 37 and 39 of this
       chapter.[1]

         The relevant termination statute in this case is MCL 710.39. But before reviewing MCL
710.39, we take a moment to examine the rules regarding the service of a petition that gives notice
to a putative father of a mother’s action or plan under the MAC. “Notice of a petition to identify
a putative father and to determine or terminate his rights . . . must be served on the individual or
the individual’s attorney in the manner provided in . . . MCR 2.107(C)(1) or (2), or . . . MCR
2.105(A)(2) . . . .” MCR 3.802(A)(2). MCR 2.107(C)(1) concerns service on an attorney, which
is not relevant under the circumstances presented in this case. MCR 2.107(C)(2) provides:

               (2) Delivery of a copy to a party within this rule means

              (a) handing it to the party personally, serving it electronically under MCR
       1.109(G)(6)(a), or, if agreed to by the parties, e-mailing it to the party as allowed
       under MCR 2.107(C)(4); or

              (b) leaving it at the party’s usual residence with some person of suitable age
       and discretion residing there.

MCR 2.105(A)(2) states that “[p]rocess may be served on a resident or nonresident individual by
. . . sending a summons and a copy of the complaint by registered or certified mail, return receipt
requested, and delivery restricted to the addressee. . . . .” And “[s]ervice is made when the
defendant acknowledges receipt of the mail.” Id.

        With respect to MCL 710.39, we begin with subsection (2) of the statute, which provides
as follows:

               If the putative father has established a custodial relationship with the child
       or has provided substantial and regular support or care in accordance with the
       putative father’s ability to provide support or care for the mother during pregnancy
       or for either mother or child after the child’s birth during the 90 days before notice
       of the hearing was served upon him, the rights of the putative father shall not be
       terminated . . . .

When subsection (2) is not implicated and termination is not precluded outright under that statutory
provision, and if the putative father requests custody of the child at the hearing on a petition, the
trial court, under subsection (1), “shall inquire into his fitness and his ability to properly care for


1
 The trial court is required to receive evidence regarding the identity of the father of the child and,
“[b]ased upon the evidence received, the court shall enter a finding identifying the father or
declaring that the identity of the father cannot be determined.” MCL 710.36(6).




                                                 -2-
the child and shall determine whether the best interests of the child will be served by granting
custody to him.” MCL 710.39(1). And “[i]f the court finds that it would not be in the best interests
of the child to grant custody to the putative father, the court shall terminate his rights to the child.”
Id. The factors to consider, evaluate, and determine when assessing the “best interests of the child”
under the MAC are listed in MCL 710.22(g).

                                         II. BACKGROUND

        REV was born on December 4, 2021, at Munson Hospital. Her mother immediately
requested that REV be discharged from Munson for direct placement by Bethany with an approved
adoptive family. Physical custody of REV was transferred to prospective adoptive parents on the
day of birth. On December 4, 2021, mother executed a petition for a hearing to identify REV’s
father and to determine or terminate his parental rights. In the petition, mother identified
respondent as the putative father of REV. On December 10, 2021, a notice of hearing to identify
father and determine or terminate his rights was filed. The notice was directed at respondent in
care of the Grand Traverse Correctional Facility (jail), where respondent was incarcerated. The
notice indicated that the hearing was set for January 5, 2022. The notice further reflected that
mother was planning to release her parental rights to the child. The notice warned respondent that
a failure to appear would constitute a denial of interest in the custody of the child and result in the
termination of respondent’s parental rights. See MCL 710.37(1)(d) (the court may terminate the
rights of a putative father when the “father is given proper notice of hearing . . . but either fails to
appear at the hearing or appears and denies his interest in custody of the child”). The proof of
service with respect to the notice of hearing revealed that it was served on respondent by ordinary
mail to the jail on December 10, 2021. We also note that the proof of service did not indicate that
the underlying petition was served on respondent.

        On January 5, 2022, the hearing on the petition was held. Both respondent and mother
were in jail at the time, and ZOOM videoconferencing was utilized to conduct the hearing. A
Bethany representative was present for the hearing. Mother was 100% certain that respondent was
REV’s father. The first half of the hearing was devoted to reviewing mother’s parental rights,
obtaining a knowing, voluntary, and understanding waiver of those rights, procuring a valid release
of mother’s parental rights, and securing her consent to REV’s direct placement and adoption. The
trial court then turned its attention to respondent. The trial court asked respondent whether he was
prepared to release his parental rights to REV and to consent to the adoption. Respondent indicated
that he was unsure about what he wanted because he had not had time to consider the matter. He
also stated that he would like a paternity test because he questioned whether he was REV’s father.
Respondent asserted that if REV was his child, he might “like to . . . keep the kid.”

       The trial court asked respondent whether he had the ability to care for the child.
Respondent replied that although he was currently incarcerated on a pending felony charge of
domestic violence, third-offense, and could not make bond, he was “hoping to get out soon” and
had stimulus and unemployment monies coming to him. He also contended that he was “hoping
to buy some land and a trailer.” The trial court queried respondent whether he had provided
support or care for mother during her pregnancy. Respondent stated that he had never been given
a chance to do so because mother had disappeared on him, and respondent reiterated that he did
not know whether he was the father because mother had been with other men during the relevant
time period. When asked by the court when he learned of the child’s birth, respondent replied,


                                                  -3-
“Just now.” Upon questioning by the trial court, respondent indicated that he had not been
provided any documentation regarding the hearing and that he was simply brought to a room in
the jail and the hearing started.

       The trial court next allowed the Bethany representative to question respondent, and
respondent acknowledged that he had at some point before REV’s birth received a letter from
Bethany about the possibility of him agreeing to an adoption of the child. The Bethany
representative then spent some time attempting to convince respondent to release his parental
rights and consent to an adoption, suggesting that respondent could potentially still have
communications with REV and receive pictures of the child after adoption. Respondent again
voiced concerns about his paternity and expressed unsureness on how to proceed.

        The court then retook the helm on examining respondent, and respondent asked the court
whether he could “get an attorney for this or something.” The trial court responded that it would
have “to order that,” and then the court dropped the issue entirely, indicating that it wished to ask
respondent some more questions. The trial court peppered respondent with questions about
whether there might be any Native-American heritage and tribal membership in respondent’s
family. Respondent replied that his grandparents might have been Native Americans or eligible
for tribal membership, but he was uncertain on the matter. The trial court then ruled:

               I’m going to find on the record that it would not be in the child’s best interest
       to grant custody to you. At this time, you are unable to care for the child. You are
       incarcerated and it would not be - - the child would not be served well by placing
       the child with you because obviously the child can’t go to you in jail. You’ve
       provided me no other information to believe it would be in your best interests to
       grant custody to you.

The trial court, however, took the matter under advisement, but only for purposes of further
exploration of whether REV might be an Indian child, which would trigger state and federal laws
and necessitate additional procedures. The court did comment just before going off the record, “I
do find father was timely served all the notices that he needed to be served.”2

        On January 7, 2022, a follow-up hearing on the petition was scheduled for February 2,
2022. A proof of service reflected that respondent was personally served on January 7, 2022, with
the petition and the new notice of hearing. On January 27, 2022, the trial court entered an order
for adjournment, moving the hearing to February 16, 2022. A proof of service showed that the
adjournment order with the new hearing date was served on respondent on January 27, 2022, by
ordinary mail and by e-mail in care of jail personnel with instructions to serve respondent.
Additionally, a separate proof of service indicated that respondent was personally served the order
for adjournment on February 15, 2022. A continued hearing by ZOOM videoconferencing was
held on February 16, 2022. Respondent did not appear via ZOOM or otherwise at the February
16, 2022 hearing. At the hearing, the trial court first noted that the relevant entities and authorities



2
  We note that although respondent spoke at the hearing and answered questions, he was not sworn
in as a witness. Mother, on the other hand, testified under oath.


                                                  -4-
had been given notice relative to any Native-American heritage and that no intervention was
sought. The trial court next made the following observations and findings:

               [A]t the last hearing, [respondent] was not willing to consent. He wanted to
       know whether the child was his. He wanted a DNA test and otherwise. He admitted
       that he hasn’t provided any care for the child. . . . All he managed to say at the last
       hearing was he wanted a DNA test.

               So as far as today’s hearing goes, I do find that the petition to determine the
       identity of the father and to determine or terminate his parental rights was filed with
       the court. Notice was given. . . . . .

               [Respondent] . . . did not request custody of the child.[3] But he also had not
       established a custodial relationship with the child, did not provide any support or
       care for the mother during her pregnancy or for either the mother or the child after
       the child’s birth. Arguably because he didn’t know of the possibility of it being his
       child but regardless, he didn’t provide any of that. He was appearing from jail. He
       didn’t have the ability to provide custody for the child at this time. So I do not
       believe . . . the father . . . has proper fitness or ability to care for the child. I think
       he also suggested or seemed to allege if not straight out say that he didn’t think he
       was the child’s father. Mother said he was. It would not be in the best interest to
       grant custody to the putative father in this case.

                So I’m going to order that the parental rights of [respondent] be terminated.
       . . . I will go ahead and sign the order terminating rights of father without release
       or consent.

        The record reflected that a person, apparently court personnel, chimed in that respondent
had been served with the notice of hearing, that she had spoken with the jail, and that she believed
that jail officials had planned on making respondent available for the hearing. The trial court
retorted:

               If he wished to intercede, he has the ability to do so apparently. Unless we
       - - I mean, candidly, his interaction today would be unnecessary as he had the
       opportunity at the last hearing to be heard. He’s offered nothing new in writing nor
       has he asked to proceed, participate. If he would’ve been made available, I certainly
       would’ve allowed him to speak. But I don’t think that that changes anything in the
       [c]ourt’s eyes at this point in time.

        An order terminating respondent’s parental rights without release or consent was entered
on the date of the hearing, February 16, 2022. The form order indicated that the trial court found




3
  The court appeared to misspeak or there was a scrivener’s error, as respondent had indeed noted
at the previous hearing his desire to have custody of the child.


                                                  -5-
that respondent was REV’s father, that respondent had been given proper notice of the hearing on
the petition, that respondent had requested custody of the child, and that

       [t]he father has not established any custodial relationship with the child or did not
       provide any support or care for the mother during pregnancy or for either the mother
       or child after the child’s birth. The court inquired into the fitness and the ability of
       the father to properly care for the child. It would not be in the best interest of the
       child to grant custody to the father.

On February 16, 2022, the court also entered an order terminating mother’s parental rights after
release or consent, along with an order making REV a ward of the court for purposes of adoption
and placement with the prospective adoptive parents.

        The trial court denied respondent’s handwritten motion for rehearing in which respondent
alleged a failure to provide him an opportunity to be heard at the February 16, 2022 hearing and
other errors. The court determined that respondent failed to serve all interested parties with the
motion for rehearing, that respondent had not asked the court to have the jail make him available
for the hearing, that court staff had alerted the jail of the hearing, that the court had no independent
knowledge why respondent failed to appear at the hearing, and that, regardless, his appearance
would have made no difference because the court had already made its ruling at the earlier hearing
on January 5, 2022. Accordingly, the motion for rehearing was denied.

        Respondent filed a claim of appeal in this Court on March 28, 2022. On April 19, 2022,
respondent filed his brief on appeal. Respondent argued that his constitutional rights were violated
because he had not been properly served with the petition to identify REV’s father and to determine
or terminate his parental rights, as well as the associated notices of hearing. Respondent
additionally contended that the trial court erred by finding that the evidence was sufficient to
support the termination of his parental rights. On May 4, 2022, Bethany, as an interested party,
see MCL 710.24a(1)(d) and (2)(a), filed a motion to remand. Bethany essentially concluded that
there was some merit to respondent’s arguments about notice deficiencies and the adequacy of the
court’s findings. Bethany requested remand so that the trial court could properly hear from
respondent and develop the record. Bethany filed an accompanying motion for immediate
consideration. On May 13, 2022, respondent filed a motion to amend his brief on appeal to provide
some clarity regarding his prayer for relief in light of Bethany’s remand motion. He also filed a
motion for immediate consideration. On May 23, 2022, this Court granted Bethany’s motions for
immediate consideration and remand. In re REV Minor, unpublished order of the Court of
Appeals, entered May 23, 2022 (Docket No. 360817). The motion panel remanded the case to the
trial court to allow Bethany “to file a motion requesting the relief it considers appropriate as to the
issues discussed in the motion to remand.” Id. The remand order further provided that “[t]he trial
court may enter any order it determines appropriate on remand with regard to setting aside or
amending the order appealed from.” Id. This Court subsequently granted respondent’s motions
for immediate consideration and to amend his appellate brief. In re REV Minor, unpublished order
of the Court of Appeals, entered June 1, 2022 (Docket No. 360817).

       On May 27, 2022, Bethany, consistent with this Court’s remand order, moved for a full
evidentiary hearing on the petition to identify REV’s father and to determine or terminate his



                                                  -6-
parental rights.4 Bethany additionally requested findings by the trial court in compliance with the
MAC after completion of the proofs. Bethany further asked the court to order the county sheriff
to provide respondent with the notice of hearing and to transport him to the hearing. After the first
scheduled date for a hearing was adjourned, the hearing was set for June 24, 2022. Respondent,
who was still in jail, was personally served with Bethany’s motion, the adjournment order, and a
notice of hearing for purposes of a determination under MCL 710.36 through MCL 710.39.
Personal service was reflected in a proof of service. Bethany also served a subpoena on
respondent, ordering him to appear at the hearing and to produce documents that primarily focused
on respondent’s finances and any assistance provided to mother.

        A hearing was conducted on June 24, 2022, by way of ZOOM videoconferencing.
Respondent, although incarcerated, was present for the hearing by video. The trial court confirmed
personal service on respondent of the various documents referenced above in the proof of service.
Respondent, who was not represented by counsel, testified under oath upon examination by the
trial court and counsel for Bethany. Respondent indicated that he wanted custody of REV. 5 He
conceded that he did not have an established custodial relationship with REV, but it was because
he “was not given a chance.” Respondent testified that he had resided with mother and others in
a rental home for the first two to four months of mother’s pregnancy before “she disappeared on
[him].” Respondent admitted that he knew that mother was pregnant, and he claimed that he
provided her with financial support to cover rent, food, and anything else needed to survive.6
Except for mentioning the cost of rent, respondent did not give the court any particular dollar
amounts, nor did he have any direct documentary proof that he had financially assisted mother.
He testified that before being jailed, he earned about $500 per week doing odd jobs, including
working on and off for roofing companies. Respondent, who acknowledged receiving Bethany’s
subpoena, did not produce any paystubs. Respondent revealed that he had not filed any income
tax returns from 2018 forward and that he had no real property, bank accounts, motor vehicles,
credit cards, or assets of any value.

        Respondent testified that mother disappeared on him in October 2021, while also stating
that he had been in jail since October 2021. Respondent claimed that he was awaiting trial in
August—just two months away—on a charge of domestic violence, third offense, and he
eventually conceded that the charge involved mother as the victim, whom he claimed had drug
issues and was lying to police about the domestic violence.7 The trial court, recently equipped
with information regarding the charges against respondent, elicited a concession by respondent


4
  Bethany titled its motion as a motion on remand from the Court of Appeals. Bethany also filed
a supporting memorandum of law.
5
 Respondent was born in 1988 and had an 11th grade education. He had no other children, and
he was never married to mother.
6
 Respondent indicated that he and mother rented space from a friend at a cost of about $200 per
week.
7
  Respondent maintained that he had no drug-use issues, that he had undergone alcohol
rehabilitation at age 20, and that he still consumed alcohol at times.



                                                -7-
that he was facing charges of assault of a pregnant person (two separate counts), assault with a
dangerous weapon, felony-firearm, and operating a vehicle while intoxicated.8 Respondent
testified that, if awarded custody, he would temporarily need help with REV until August 2022
when his criminal trial would be held. Respondent, who apparently was operating on the
assumption that he would be acquitted in the August criminal trial, asked for an adjournment until
his criminal trial, but the court denied the request. Respondent claimed that he could not make the
$50,000 bond on the criminal charges and that he had not communicated with a bail bondsman.

        Respondent also suggested that his mother could care for REV in the interim or longer if
necessary, but he indicated that he had not even spoken to her about the possibility. Respondent’s
mother worked day shifts at a hospital doing cleaning work. When asked who would take care of
REV while respondent’s mother was at work, respondent stated that he would have to talk to his
mother about daycare for REV. He did not know the cost of daycare.9 Respondent testified that
he could not provide financial support for REV while respondent was incarcerated, but he believed
that his mother could supply the necessary financial support.10 Respondent did not know what he
would do if his mother could not care for REV. Respondent’s plan was to move into his mother’s
home after the criminal case was completed.

         Respondent testified that he was physically healthy and had no mental-health issues.
Respondent reiterated his demand from the earlier hearing that he wanted a paternity test, but he
admitted that he had not completed any of the necessary paperwork to obtain such testing. After
the trial court and Bethany’s counsel were done with their examination of respondent, the court
asked respondent whether he wanted to present any testimony on his own, and respondent
indicated that he had “[n]othing” to say.

        Following respondent’s testimony, Angela DeLaRosa, who was employed by Bethany,
took the stand. DeLaRosa testified that REV was currently in pre-adoptive placement with a
family that had passed all background checks during six months of vetting. She opined and stated
that the placement constituted an extremely appropriate home environment, that REV was
receiving love and affection by the pre-adoptive family, that REV was healthy and her
immunizations were fully up to date, that the prospective parents were gainfully employed and
financially stable, and that they were both involved in the military. DeLaRosa further commented
that the pre-adoptive family had resided in a house for seven years, that they already had one
adopted daughter, age three, that they had no physical or mental-health issues, and that there was
no domestic violence in the home.




8
 Despite respondent’s hesitation to speak of his criminal history, it was finally divulged that he
was convicted of larceny and breaking and entering a vehicle in 2007, domestic violence in 2009
and 2016, assault and battery and resisting and obstructing an officer in 2017, and maintaining a
drug house in 2020.
9
 Respondent did contend that he was aware of the needs of a young child, including food, clothing,
a crib, and medical care.
10
     Respondent testified that his 33-year-old brother lived with their mother.


                                                  -8-
        The trial court asked respondent if he had any questions for DeLaRosa and whether
respondent still desired custody. Respondent replied, “I don’t know, your Honor. It sounds like
she’s in with a good home, I guess.” After the court pushed respondent to make a decision on the
matter, respondent decided, once again, that he wanted custody of REV. The proofs were now
completed, and counsel for Bethany gave a closing argument in support of the termination of
respondent’s parental rights and REV’s adoption. Respondent declined to make a closing
argument.

        The trial court issued its ruling from the bench. The court first found that there was no
established custodial relationship between respondent and REV and that it was irrelevant under
the statute that the lack of a relationship may not have been caused by any fault of respondent.
The court next determined that respondent had never provided any support for the child, nor had
he provided support to mother after REV’s birth. With respect to the two-to-four months of
financial support that respondent claimed he had provided mother while they still lived together,
the court found that respondent’s vague testimony on the matter did not establish that it was regular
or substantial support. The court reasoned that even if the support encompassed all of mother’s
expenses during the timeframe claimed by respondent, it did not come close to covering the full
nine-month duration of the pregnancy. Next, the trial court concluded that respondent, ultimately,
requested custody of REV, that respondent was unable to care for the child, and that respondent’s
testimony about his mother’s ability to care for and support REV was not persuasive in the least.
The trial court noted that it was not even permitted under the caselaw to contemplate whether
respondent’s mother could provide substitute care for REV. The court determined that respondent
had no ability on his own to provide for the child.

        The trial court opined that respondent had been very evasive about his criminal history.
The court next recounted respondent’s testimony about not filing tax returns, about having no
assets, and about lacking transportation. The trial court observed that REV needed permanency
and that the court was not going to wait until respondent’s criminal trial in August before deciding
the case. The court proceeded to examine and weigh the best-interest factors found in MCL
710.22(g), comparing respondent to the prospective adoptive parents. We shall quote each of the
factors followed by the trial court’s ruling on the particular factor. The definitional introduction
to MCL 710.22(g) provides that the “ ‘[b]est interests of the adoptee’ or ‘best interests of the child’
means the sum total of the . . . factors to be considered, evaluated, and determined by the court to
be applied to give the adoptee permanence at the earliest possible date[.]”

       The love, affection, and other emotional ties existing between the adopting
       individual or individuals and the adoptee or, in the case of a hearing under section
       39 of this chapter, the putative father and the adoptee. [MCL 710.22(g)(i)
       (emphasis added).]

The trial court found that there were no such ties between respondent and REV, but that they did
exist between REV and the prospective adoptive parents.

       The capacity and disposition of the adopting individual or individuals or, in the case
       of a hearing under section 39 of this chapter, the putative father to give the adoptee
       love, affection, and guidance, and to educate and create a milieu that fosters the
       religion, racial identity, and culture of the adoptee. [MCL 710.22(g)(ii).]


                                                 -9-
The trial court noted that it did not presume that respondent lacked the capacity to give REV love,
affection, and guidance, but the court questioned whether he could do so given respondent’s
criminal history. The court indicated that there was no evidence regarding religion and creed.

        The capacity and disposition of the adopting individual or individuals or, in the case
        of a hearing under section 39 of this chapter, the putative father, to provide the
        adoptee with food, clothing, education, permanence, medical care or other remedial
        care recognized and permitted under the laws of this state in place of medical care,
        and other material needs. [MCL 710.22(g)(iii).]

The trial court found that respondent, on the basis of his own testimony, had “no ability” to provide
REV with food, clothing, medical care, or other remedial care, other than possibly through his
mother, but her capacity and disposition was irrelevant under this factor. The court further
determined that the prospective adoptive family did have the capacity and disposition to provide
REV with the types of care enumerated in the statute.

        The length of time the adoptee has lived in a stable, satisfactory environment, and
        the desirability of maintaining continuity. [MCL 710.22(g)(iv).]

The trial court discussed the concepts in this provision, noting that the child had lived with the
prospective adoptive parents for a long time, but the court observed that it would not terminate
respondent’s parental rights on this factor alone.

        The permanence as a family unit of the proposed adoptive home, or, in the case of
        a hearing under section 39 of this chapter, the home of the putative father. [MCL
        710.22(g)(v).]

The trial court found that there was a strong family unit with respect to the prospective adoptive
family and that respondent did not “have a permanent family unit or custodial home.”

        The moral fitness of the adopting individual or individuals or, in the case of a
        hearing under section 39 of this chapter, of the putative father. [MCL
        710.22(g)(vi).]

The trial court simply indicated that it was taking into consideration respondent’s criminal record,
although it would not consider the pending criminal charges.

        The mental and physical health of the adopting individual or individuals or, in the
        case of a hearing under section 39 of this chapter, of the putative father, and of the
        adoptee. [MCL 710.22(g)(vii).]

The trial court stated that it found this “factor equal.”

        The home, school, and community record of the adoptee. [MCL 710.22(g)(viii).]

The trial court found that REV was “too young to have established a school or community record,
but the home record of the child is fine based on the testimony of Ms. DeLaRosa . . . [that] the
custodial home has a good record”.


                                                  -10-
       The reasonable preference of the adoptee, if the adoptee is 14 years of age or less
       and if the court considers the adoptee to be of sufficient age to express a preference.
       [MCL 710.22(g)(ix).]

The trial court found that REV was much too young to express a preference.

       The ability and willingness of the adopting individual or individuals to adopt the
       adoptee’s siblings. [MCL 710.22(g)(x).]

The trial court found this factor to be irrelevant to the instant proceedings.

       Any other factor considered by the court to be relevant to a particular adoption
       proceeding, or to a putative father’s request for child custody. [MCL
       710.22(g)(xi).]

Under this factor, the trial court decided to take into consideration domestic violence. The court
first observed that “[t]he current home has no history of domestic violence or criminal convictions
for the same.” The trial court then noted that respondent had two prior domestic violence
convictions.

       The trial court ended its discussion of the best-interest factors by reaching the following
conclusion:

               I find it clearly and convincingly in the best . . . interest of the child that I
       terminate [respondent’s] parental rights. . . . [E]very single factor that the [c]ourt
       considered save one lead to the current home environment being preferable. . . . So,
       clear[] and convincing evidence [exists] that it’s in the best interest of the . . . minor
       child – to terminate [respondent’s] parental rights.

       As the trial court was reading respondent his appellate rights, Bethany’s attorney correctly
pointed out to the court that it was not permitted to compare respondent to the prospective adoptive
parents when analyzing the best-interest factors.11 The trial court seemingly agreed, stating, “So,


11
  In In re Dawson, 232 Mich App 690, 698-699; 591 NW2d 433 (1998), this Court explained as
follows:

              Nothing in the language of § 39 or subsection 22(f) indicates that the
       putative father is to be compared to the prospective adopting individual or
       individuals when evaluating the best interests of the child under § 39. If the
       Legislature had intended such a comparison it could have easily stated that the
       putative father is to be compared with the prospective adoptive parents. We also
       note that the interpretation urged by petitioner cannot be applied in cases where
       adoptive parents have not yet been found.

              Moreover, to require a comparison between the putative father and the
       prospective adoptive parents would be unfair and unreasonable. Where a putative



                                                 -11-
I will retract my previous comments with regard to the pre-adoptive home and will simply note
that the comments that I made regarding father earlier when considering the best interest factors
still hold”. The court then rapidly repeated its previous findings on the factors, but only in regard
to their application to respondent. Finally, the trial court adamantly concluded that it would not
be in the best interests of REV to grant custody to respondent.

        An order terminating respondent’s parental rights without release or consent was entered
on the day of the hearing, June 24, 2022. The form order indicated that the trial court found that
respondent was REV’s father, that respondent had been given proper notice of the hearing on the
petition, that respondent had requested custody of the child, and that

       [t]he father has not established any custodial relationship with the child or did not
       provide any support or care for the mother during pregnancy or for either the mother
       or child after the child’s birth. The court inquired into the fitness and the ability of
       the father to properly care for the child. It would not be in the best interest of the
       child to grant custody to the father.

Respondent now appeals.

                                          III. ANALYSIS

        As referenced earlier, respondent filed an original brief on appeal and an amended brief on
appeal. The evidentiary hearing on remand then took place, followed by entry of the “new”
termination order. Under the circumstances, respondent’s original and amended brief, which
focused on the pre-remand proceedings, are moot or irrelevant at this stage. The remand order by
this Court directed that respondent “may file a supplemental brief addressing the issues raised on
remand within 21 days after the date of entry of the trial court’s order deciding the matter or the
date the transcript is filed, whichever is later.” In re REV Minor, unpub order. The trial court’s
termination order was entered on June 24, 2022. The transcript of the post-remand evidentiary
hearing was filed on July 11, 2022. On August 9, 2022, respondent attempted to file a
supplemental brief in this Court. Our clerk’s office, properly so, rejected the filing because it was
untimely. Respondent has not filed a motion in this Court seeking permission to file a late



       father appears in court desiring custody of his child and is found to be fit and able
       to properly care for his child, he should not be required to compete with individuals
       who wish to adopt his child. Specifically, in the instant case, where it was
       petitioner’s conduct that kept respondent from his child, we do not believe that
       respondent should have to compete with the prospective adoptive parents.
       Accordingly, we conclude that if the court determines that the father is fit and able
       to raise his child, the court should then determine, by considering the father’s
       situation alone, whether the best interests of the child are satisfied by placing the
       child with the father or by terminating the father’s parental rights and placing the
       child for adoption.




                                                -12-
supplemental brief. We now sua sponte accept respondent’s supplemental brief and will
substantively address his arguments raised on appeal.

                                  A. SERVICE AND NOTICE

       In his earlier briefs on appeal, respondent had challenged the sufficiency of the service of
the notice of hearing and the petition to identify REV’s father and determine or terminate his
parental rights. As asserted by respondent and recognized by Bethany, service of the notice of
hearing by ordinary mail was defective. See MCR 3.802(A)(2); MCR 2.105(A)(2); MCR
2.107(C)(1) and (2). And there was no indication that the petition itself was served on respondent
by any means relative to the January 5, 2022 hearing.

        In his supplemental brief, respondent argues that while he was served a number of
documents on remand preceding the evidentiary hearing, including the order of adjournment and
notice of hearing, there still was no proof that he had ever been served the original petition. We
find that this claim is simply inaccurate. There is a proof of service in the record dated January 7,
2022, indicating that respondent was personally served with the petition, even though this was
after the court had already decided to terminate respondent’s parental rights on January 5, 2022.
He was not served with the petition a second time following remand. MCR 2.613(A) provides:

               An error in the admission or the exclusion of evidence, an error in a ruling
       or order, or an error or defect in anything done or omitted by the court or by the
       parties is not ground for granting a new trial, for setting aside a verdict, or for
       vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to
       take this action appears to the court inconsistent with substantial justice.[12]

         Aside from the actual personal service of the petition on respondent in January 2022, the
petition was referenced in respondent’s own three appellate briefs and in the various appellate
motions. Additionally, Bethany’s motion on remand and accompanying memorandum of law,
which indisputably were served on petitioner, addressed the petition and the nature of the
proceedings. Also, the post-remand notice of hearing alluded to proceedings under MCL 710.36
through MCL 769.39, which pertain to the termination of a putative father’s parental rights when
the mother of a child born out of wedlock has released her parental rights and consented to an
adoption. Clearly, by the time of the evidentiary hearing on remand, respondent knew fully well
that the petition and the hearing concerned his identification as REV’s father and the determination
and termination of his parental rights. Substantial justice does not demand that we order a new
hearing on the petition due to lack of proper service, assuming that service was even deficient in
the first place. Accordingly, we conclude that respondent’s notice-and-service argument does not
warrant reversal.




 “Except as modified by the rules in this chapter, adoption proceedings are governed by [the]
12

Michigan Court Rules.” MCR 3.800(A).


                                                -13-
                      B. EVIDENCE REGARDING MCL 710.39(1) and (2)

         Reading subsection (1) in conjunction with subsection (2) of MCL 710.39, it makes the
most sense for us to start our analysis with subsection (2), which precludes the termination of a
putative father’s parental rights if the father had established a custodial relationship with the child
or if the father had provided substantial and regular support or care—consistent with the father’s
ability to provide support or care—for the mother during her pregnancy or for either the mother or
the child after birth. If MCL 710.39(2) does not prohibit termination of the father’s parental rights,
subsection (1) mandates the court to inquire into the father’s fitness and his ability to properly care
for the child and to determine whether the child’s best interests would be served by granting the
father custody. Our Supreme Court noted that “[t]here will be many cases in which the putative
father meets the conditions that bring him within [the protection of] subsection 2, but in which
someone else could make a persuasive showing that the best interests of the child require denying
the father custody[;] [n]evertheless, under the statute, the best interests standard of subsection
would not apply.” In re Clausen, 442 Mich 648, 677-678; 502 NW2d 649 (1993).

        Before examining respondent’s arguments under MCL 710.39(1) and (2), we shall set forth
the standards of review and principles of statutory interpretation. An important point that appears
to have been overlooked by the trial court and Bethany is that a petitioner in an action under the
Adoption Code must prove by clear and convincing evidence that the termination of parental rights
is warranted, so as to protect a parent’s fundamental liberty interest in the custody of his or her
child under the Fifth and Fourteenth Amendments. In re Colon, 144 Mich App 805, 813; 377
NW2d 321 (1985); see also In re ALZ, 247 Mich App 264, 289; 636 NW2d 284 (2001); In re
Newton, 238 Mich App 486, 494; 606 NW2d 34 (1999); In re Hill, 221 Mich App 683, 691; 562
NW2d 254 (1997); In re Simon, 171 Mich App 443, 448; 431 NW2d 71 (1988).13 The petitioner
in this case was mother, but she never testified in relation to respondent’s conduct and actions
during and after the pregnancy. Bethany effectively took control of the effort to terminate
respondent’s parental rights.14

        We review de novo issues concerning statutory interpretation because they are legal in
nature. In re AGD, 327 Mich App 332, 338; 933 NW2d 751 (2019). “A trial court’s factual
findings during a proceeding to terminate parental rights under the Adoption Code are reviewed
for clear error.” Id. (citation omitted). This includes a trial court’s findings with respect to a
child’s best interests under MCL 710.39(1) and MCL 710.22(g). In re BKD, 246 Mich App 212,
215; 631 NW2d 353 (2001). A trial court’s finding is clearly erroneous when, although there is
evidence to support the finding, the reviewing court is left with a definite and firm conviction that
a mistake had been made. In re AGD, 327 Mich App at 338. “[R]egard shall be given to the
special opportunity of the trial court to judge the credibility of the witnesses who appeared before


13
  We do note that all of these cases concerned stepparent adoptions under MCL 710.51(6). But
we see no reason why the standard would not equally apply in other Adoption-Code termination
cases.
14
   Clear and convincing evidence warranting termination can be demonstrated without the
petitioner specifically eliciting the testimony or producing the evidence. And clear and convincing
evidence can potentially be established solely through a respondent’s testimony.


                                                 -14-
it.” MCR 2.613(C). “This Court recognizes that the trial court, while not infallible, is in a better
position to weigh evidence and evaluate a witness’ credibility.” In re BKD, 246 Mich App at 220.

       Our role in construing statutory language is to ascertain the intent of the Legislature, which
may reasonably be inferred from the words used in a statute. Murphy v Inman, ___ Mich ___,
___; ___ NW2d ___ (2022) (Docket No. 161454); slip op at 7. The analysis must focus on the
express language in the statute because it offers the most reliable evidence of legislative intent.
“When the statutory language is clear and unambiguous, judicial construction is limited to
enforcement of the statute as written.” This Court must consider the plain meaning of the critical
words or phrases as well their placement and purpose in the statutory scheme. Rott v Rott, 508
Mich 274, 293; 972 NW2d 789 (2021). Each word and phrase in a statute “must be assigned such
meanings as are in harmony with the whole of the statute, construed in light of history and common
sense.” Honigman Miller Schwartz & Cohn LLP v Detroit, 505 Mich 284, 295; 952 NW2d 358
(2020) (quotation marks and citation omitted).

        With respect to MCL 710.39(2), there is no dispute that respondent did not have an
established custodial relationship with REV. And respondent presents no appellate argument on
the subject. The question under MCL 710.39(2) then becomes whether respondent had provided
substantial and regular support or care, in accordance with his ability to do so, for mother during
her pregnancy or for either mother or REV after birth. Respondent argues that the testimony
indisputably established that he supplied regular and substantial support to the mother for up to
four months during the pregnancy and that the support only ended because mother disappeared,
making it impossible for respondent to continue providing financial assistance. Respondent
contends that the trial court failed to take into consideration his inability to provide support when
mother’s whereabouts were unknown and when he was in jail.

         Viewed properly, there needed to be clear and convincing evidence that respondent,
although having the ability to do so, failed to provide substantial and regular support or care for
mother during her pregnancy and for either mother or REV after the child’s birth during the 90
days before the notice of hearing was served upon respondent. As noted earlier, respondent
testified that he had resided with mother and others in a rental home for the first two to four months
of mother’s pregnancy before “she disappeared on [him].” Respondent admitted that he knew that
mother was pregnant, and he claimed that he provided her with financial support to cover rent,
food, and anything else needed to survive. Respondent did not give the court any particular dollar
amounts except as to rent, nor did he have any direct documentary proof that he had financially
assisted mother. Given that REV was born on December 4, 2021, mother likely became pregnant
in early March 2021, meaning that respondent provided support and care for her into July 2021 at
the latest if he was testifying truthfully; there was no evidence to the contrary. But respondent
also testified that mother did not go missing until October 2021, which appears to be when
respondent was jailed for allegedly assaulting mother, thereby creating a gap between when




                                                -15-
respondent assertedly last paid for mother’s needs to survive and when mother supposedly
disappeared.15

        Respondent’s testimony, however, also suggested that he financially supported mother up
until she purportedly disappeared, and he was ultimately uncertain with respect to how long he
provided financial support. The following colloquy took place at the post-remand evidentiary
hearing:

               The court.      Okay. And sir, did you provide any form of monetary
                               support or income support or any form of support in any way
                               to the child’s mother when she was pregnant?

               Respondent.     I mean, temporarily until she disappeared on me.

We have no testimony from mother regarding support or care that respondent may or may not have
provided her. Respondent indicated that he was earning $500 per week before he was jailed, which
income flow ended upon and during incarceration. He also testified that he had no assets
whatsoever, supporting a conclusion that he was unable to provide support or care.

         The trial court determined that respondent had never provided any support for the child,
nor had he provided support to mother after REV’s birth. With respect to the two-to-four months
of financial support that respondent claimed he had provided mother while they still lived together,
the court found that respondent’s vague testimony on the matter did not establish that it constituted
regular or substantial support. The court reasoned that even if the support encompassed all of
mother’s expenses during the timeframe claimed by respondent, it did not come close to covering
the full nine-month duration of the pregnancy. There are two flaws in the trial court’s ruling. First,
the court clearly demanded that respondent prove that his parental rights were protected by MCL
710.39(2); instead of requiring clear and convincing evidence that respondent’s parental rights
were not shielded by MCL 710.39(2). Second, the trial court did not speak to the issue regarding
respondent’s ability to provide support or care, which must be considered under MCL 710.39(2).
Without that determination, the analysis under MCL 710.39(2) is incomplete. We conclude that
respondent’s testimony alone, especially absent elaboration on mother’s disappearance, did not
constitute clear and convincing evidence that respondent, although having the ability to do so,
failed to provide substantial and regular support or care for mother during her pregnancy and for
either mother or REV after the child’s birth. And it was clear error for the trial court to effectively
find to the contrary.

        Having now provided the correct framework for analyzing MCL 710.39(2), we believe that
the proper approach is to reverse the termination order and remand the case to allow a supplemental
hearing where additional testimony or evidence can be presented by petitioner, Bethany, or any
other interested party, followed by a ruling by the trial court under MCL 710.39(2), as construed
in this opinion. Respondent, of course, may also present supplemental evidence. Should no
additional testimony or evidence be presented on remand, an order shall be entered dismissing the


15
  The record does not indicate whether mother’s alleged disappearance had any connection to the
charged domestic violence.


                                                 -16-
petition. We foresee potential issues on remand in connection with respondent’s ability to provide
support or care, MCL 710.39(2), if it is established that mother’s disappearance in fact directly
resulted from criminal acts perpetrated by respondent against mother. In other words, and viewed
more broadly, if there is an inability to provide care or support because of a respondent father’s
own wrongdoing or criminal conduct, should the termination of that respondent’s parental rights
still be barred under MCL 710.39(2). We leave that issue for the trial court to decide in the first
instance should the question even arise on remand.

         If the trial court determines, under the clear and convincing evidence standard, that upon
consideration of the supplemental evidence, termination of respondent’s parental rights is not
precluded by MCL 710.39(2), the court shall move on to consider MCL 710.39(1) anew in light
of the additional evidence. We do reject respondent’s argument that the trial court clearly erred in
its ruling under MCL 710.39(1), as based on the existing record. Again, MCL 710.39(1) provides:

               If the putative father does not come within the provisions of subsection (2),
       and if the putative father appears at the hearing and requests custody of the child,
       the court shall inquire into his fitness and his ability to properly care for the child
       and shall determine whether the best interests of the child will be served by granting
       custody to him. If the court finds that it would not be in the best interests of the
       child to grant custody to the putative father, the court shall terminate his rights to
       the child.

        Under subsection (1), the trial court first found that respondent was not fit to parent REV
and was unable to properly care for the child. The court then found, after initially mistakenly
comparing respondent to the prospective adoptive parents for purposes of the best-interest factors,
that the factors supported a determination that it was not in REV’s best interests to award custody
to respondent. On appeal, respondent argues that his testimony established that he was fully aware
of the needs of a young child, thereby demonstrating his fitness and ability to properly care for
REV. Respondent further maintains that the court’s findings on the best-interest factors were
clearly erroneous. The gist of respondent’s argument is that the court improperly inferred from
respondent’s criminal record that he could not care for a child or lacked the capacity to love and
guide REV.

        Initially, we do not take into consideration any role that respondent’s mother could have
potentially played in this case as a temporary caregiver. Respondent had not even spoken to her
about the possibility of being involved in REV’s care. Furthermore, MCL 710.39(1) and MCL
710.22(g) place the focus on a putative father’s fitness and his ability and capacity to care for the
child. There is no provision in the Adoption Code allowing for consideration of alternate custody
arrangements suggested by a jailed putative father. In re Ballard, 219 Mich App 329, 336-337;
556 NW2d 196 (1996) (“Sections 39 and 22 make no provision for considering alternative care
and custody arrangements by an incarcerated putative father.”); Cf. MCL 712A.19a(8)(a)
(provision outside the Adoption Code which provides that termination proceedings need not be
initiated when a “child is being cared for by relatives”); MCL 712A.19b(3)(h) (allowing
termination of the parental rights of an imprisoned parent who “has not provided for the child’s
proper care and custody”).




                                                -17-
        In light of respondent’s extensive criminal record, which includes convictions for
maintaining a drug house and domestic violence, his lack of real property, bank accounts, motor
vehicles, or assets of any value, his acknowledgement of a current inability to support REV, and
his tenuous future plan to live with and rely on his mother, we cannot conclude that the trial court
erred by finding that respondent was unfit, that he lacked the ability to properly care for REV, and
that it would not be in the child’s best interests to grant custody to respondent. Contrary to
respondent’s argument, we opine that respondent’s criminal record can indeed provide insight into
what kind of a parent he would be if awarded custody. And we find unremarkable,
underwhelming, and unpersuasive respondent’s testimony that he was aware that a young child
needs food, clothing, a crib, and medical care. If new evidence is presented in a supplemental
hearing, we direct the trial court to revisit MCL 710.39(1) and assess it anew.

                                       III. CONCLUSION

        We reverse the trial court’s order terminating respondent’s parental rights to REV. We
remand the case to the trial court for a supplemental hearing in which petitioner, Bethany, or any
other interested party may present new evidence to the court. If no new evidence is proffered and
a hearing thus becomes unnecessary, the trial court shall dismiss the petition. If new evidence is
presented, respondent may also offer additional evidence, and the trial court shall issue a ruling
under MCL 710.39(2), as construed in this opinion. And if the court determines that termination
of respondent’s parental rights is not precluded under MCL 710.39(2), the court shall proceed to
assess and make findings under MCL 710.39(1).

        We reverse and remand for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                             /s/ Jane E. Markey
                                                             /s/ David H. Sawyer
                                                             /s/ Mark T. Boonstra




                                               -18-